Citation Nr: 0938385	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-32 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected left 
hip and knee disorders. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1944 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2008 decision, the Board denied service 
connection for a lumbar spine disorder, to include as 
secondary to the service-connected left hip and knee 
disorders.  The Veteran subsequently appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  While that case was pending at the Court, the VA 
Office of the General Counsel filed a motion to vacate the 
Board's decision and remand the Veteran's claim for 
readjudication.  In an April 2009 Order, the Court granted 
the motion, vacated the Board's August 2008 decision, and 
remanded this case to the Board for readjudication.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2009).



FINDING OF FACT

Based upon the preponderance of the competent and probative 
medical evidence of record, a present lumbar spine disorder 
is not related to active military service or any incident 
thereof; arthritis was not manifested either in service or 
within one year after separation from service; and a lumbar 
spine disorder is not proximately due to or the result of the 
Veteran's service-connected disabilities of the left hip or 
knees, on either a causation or aggravation basis.



CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
service, arthritis may not be presumed to have been incurred 
in or aggravated by service, and a lumbar spine disorder is 
not due to, the result of, or aggravated by the Veteran's 
service-connected left hip or knee disabilities.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In August 2004 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2005 rating 
decision, August 2005 SOC and February 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
secondary service connection may be made.  This had not been 
VA's practice, which suggests that the recent change amounts 
to a substantive change.  The present case predates the 
regulatory change.  Given what appear to be substantive 
changes, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

The veteran currently has service connection in effect for a 
left knee disorder, evaluated as 30 percent disabling; a 
right knee disorder, rated at 30 percent, and a left hip 
disorder, rated at 10 percent.

A review of the service treatment records (STRs) shows that 
in 1949 the Veteran fell from a truck and struck his right 
lower chest anteriorly on the tailgate.  The following day he 
was "very tender" over the sixth and seventh ribs on the 
right anterior of the midclavicular line; there was no 
fracture.  He was diagnosed with a contusion to the muscles.  
The STRs do not show any complaints, treatment, or diagnosis 
related to the back until 1965.  March 1965 X-rays of the 
lumbar spine showed no significant joint space narrowing or 
abnormalities, with generalized bony demineralization and 
distinct cortical margins which were found to be fairly 
characteristic of osteoporosis.

In May 1965, he was referred for evaluation for the diffuse 
bony decalcification seen on X-rays.  At the ensuing July 
1965 examination, the examiner noted his clinical impression 
as follows: "Osteoporosis secondary to incipient rheumatoid 
arthritis (?), incipient multiple myeloma (?)."  The 
physician ordered further X-rays to evaluate the possibility 
of osteoporosis.  The report by the radiologist in July 1965 
X-rays indicated:  "The lumbosacral spine shows no definite 
abnormality of significance.  Very minimal demineralization 
may be present."  In August 1965, the physician who had seen 
the Veteran in July noted that the Veteran was currently 
symptom-free, with no ankle pains, bony tenderness, or 
backache.  The doctor noted that all diagnostic studies, 
including blood tests, were negative.  Those conclusions were 
repeated at a September 1965 clinic visit, and the Veteran 
continued to be asymptomatic. 

At the Veteran's October 1965 service retirement physical 
examination, he checked "No" on the Report of Medical 
History where asked to indicate any musculoskeletal 
abnormality.  He wrote that he had had pain in his right 
ankle.  The examining physician noted no pertinent 
abnormality, and the Report of Medical Examination is 
negative for any back problem.

At a March 2003 VA general medicine examination, the Veteran 
did not complain of back pain.  There were no pertinent 
clinical records associated with the claims file regarding 
his back until April 2003 when a private physician, 
S.H.,M.D., reviewed the claimant's STRs and claims file and 
opined that his osteoporosis, at least as likely as not, 
contributed significantly to his ankle and hip pain and 
degenerative joint disease of the knees.  Dr. H wrote, "[The 
V]eteran has well documented osteoporosis which dates back to 
mid-1960s.  This can contribute to bone weakness." 

At a June 2003 VA examination for his left hip, the Veteran 
did not mention his back.  However, June 2003 X-rays of the 
left hip showed moderate to severe degenerative disc disease 
of the lumbar spine.  At a June 2004 VA outpatient evaluation 
for leg length differential (LLD) it was noted that he had a 
history of pain in his back and weakness in the left leg.  X-
rays showed that there was no LLD, but did show that the 
Veteran had severe lumbar degenerative joint disease.

In August 2004 the Veteran wrote that his VA primary care 
physician had opined that there was a connection between his 
left hip and lumbar spine, although the record does not 
contain this opinion.  The Veteran wrote in September 2005 
that he had experienced problems with his lumbar spine since 
his 1949 fall from a truck.

In April 2008, J.E., M.D., an orthopedist with the Veterans 
Health Administration (VHA), reviewed the Veteran's records 
at the request of the Board.  Dr. E disagreed with Dr. H's 
opinion because the X-ray films that were used in 1965 are 
now considered inadequate for rendering a diagnosis of 
osteoporosis.  Dr. E noted the record shows that, as of June 
2003, the Veteran had gained 63 pounds since his discharge.  
In addition, he noted that, although the Veteran wrote in 
September 2005 that he had had problems with his lumbar spine 
since 1949, there was no documentation in the STRs to support 
that.  Dr. E opined that, within a reasonable degree of 
medical certainty, it is unlikely that the Veteran had 
osteoporosis prior to his separation from service.  He 
further stated that it is unlikely that any currently 
diagnosed chronic low back disorder is causally related to 
any incident which occurred during the Veteran's service.  
Further, Dr. E felt that it is unlikely that any currently 
diagnosed chronic low back disorder is secondary to any of 
the Veteran's service-connected disabilities.

VHA opinions, such as the one provided by Dr. E, are 
authorized by statute and regulation and are not required to 
be reviewed by the agency of original jurisdiction (the RO) 
prior to the promulgation of a Board decision.  38 U.S.C.A. 
§§ 5109, 5701(b)(1); 7109; 38 C.F.R. §§ 20.901, 20.903; 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1347-48 (2003); Crowe v. Brown, 7 Vet. App. 
238, 246 (1994) (The Board can rely on an independent medical 
opinion or a VHA opinion of record to resolve a medical 
question raised in the case).

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for his lumbar spine disorder.  In 
this regard, the duty to assist requires that in determining 
whether a VA medical examination must be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that there is no competent evidence of a 
nexus between in-service events and the Veteran's lumbar 
spine disorder, to include consideration of the Veteran's lay 
statements.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of a VA examination 
under 38 C.F.R. § 3.159(c), even considering the low 
threshold of McLendon, supra.  

As discussed above, there were no complaints, treatment, or 
diagnosis regarding the Veteran's lumbar spine for over 15 
years after his 1949 fall, and Dr. E opined that the films 
used to diagnosis the Veteran with osteoporosis in 1965 are 
no longer considered adequate.  The Board also notes that it 
is uncertain from the record that the Veteran was diagnosed 
with osteoporosis in 1965.  The March 1965 X-rays showed 
results which were described as characteristic of 
osteoporosis.  The July 1965 clinical impression was, 
"Osteoarthritis secondary to incipient rheumatoid arthritis 
(?)."  It is not clear whether the question mark refers to 
the presence of osteoarthritis being questionable or whether 
it means it was questionable that it was secondary to 
incipient rheumatoid arthritis.  As discussed above, a July 
1965 X-ray report states, "The lumbosacral spine shows no 
definite abnormality of significance.  Very minimal 
demineralization may be present."  In August 1965, the 
physician who had seen the Veteran in July noted that the 
Veteran was currently symptom-free, with no ankle pains, bony 
tenderness, or backache.  At a September 1965 clinic visit, 
the Veteran continued to be asymptomatic.  The Veteran 
checked "No" on the Report of Medical History where asked 
to indicate any musculoskeletal abnormality at his October 
1965 retirement physical.  He did write, however, that he had 
had pain in his right ankle.  The examining physician noted 
no pertinent abnormality, and the Report of Medical 
Examination is negative for any back problem.
 
Although Dr. H wrote in April 2003 that the Veteran had 
"well documented" osteoporosis dating back to the 1960s, 
the Board does not find his opinion to be of probative value.  
As discussed above, it is not clear that the Veteran was 
diagnosed with osteoarthritis in 1965, and at followup 
treatment in 1965 he was not found to have osteoporosis.  The 
post-service records do not show treatment for osteoarthritis 
for decades after service.  Therefore, the record does not 
show that the Veteran has had "well documented" 
osteoporosis dating back to the 1960s.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate 
factual premise has no probative value).  Furthermore, Dr. E 
opined in April 2008 that it is unlikely that the Veteran had 
osteoporosis prior to his separation from service.  Dr. E 
felt that it is unlikely that any currently diagnosed chronic 
low back disorder is causally related to any incident from 
the Veteran's active service, or is secondary to any of his 
service-connected disabilities.

The Board notes that the record establishes that the Veteran 
currently has a lumbar spine disorder.  A VA exam is not 
necessary to show that there is a current disability, and 
could only serve to provide a nexus opinion to his service.  
Given that the medical evidence already shows that there is 
no such nexus, the Board finds that the evidence of record 
does not trigger the necessity of an examination in order to 
decide the claim on the merits.  See 38 C.F.R. § 3.159(c), 
McLendon, supra.  

We recognize the sincerity of the arguments advanced by the 
Veteran that his lumbar spine disorder is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
a lumbar spine disorder requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.   

In the present case, the Veteran is competent to report the 
1949 incident in which he fell off a truck, and the Board has 
no reason to doubt that this incident occurred as he has 
described.  However, his contention that he has suffered from 
constant back pain since that incident is not credible.  The 
STRs do not show any complaints, treatment, or diagnosis 
related to his back until 1965.  Furthermore, the Veteran did 
not indicate any problems related to his back on an October 
1965 Report of Medical History, and no pertinent abnormality 
was found at the October 1965 examination.  Furthermore, the 
record does not show treatment related for his back for over 
35 years after his active service.  This absence of treatment 
can be considered as evidence against the claim.  Maxson v. 
West, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Because the evidence preponderates against the claim of 
service connection for a lumbar spine disorder, to include as 
secondary to the service-connected left hip and knee 
disorders, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a lumbar spine disorder, to include as 
secondary to service-connected left hip and knee disorders, 
is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


